Name: 2008/579/EC: Council Decision of 16Ã June 2008 on the signing and conclusion on behalf of the European Community of the International Coffee Agreement 2007
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  plant product;  international trade
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 186/12 COUNCIL DECISION of 16 June 2008 on the signing and conclusion on behalf of the European Community of the International Coffee Agreement 2007 (2008/579/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) The International Coffee Council approved the text of the International Coffee Agreement 2007 by Resolution No 431 of 28 September 2007. (2) The International Coffee Agreement 2007 has been negotiated to replace the International Coffee Agreement 2001 which was extended to 30 September 2008. (3) The International Coffee Agreement 2007 is open for signature and deposit of the instruments of ratification, acceptance or approval up to 31 August 2008. (4) The Community is a member of the International Coffee Agreement 2001 and it is therefore in its interest to approve the International Coffee Agreement 2007 replacing it, HAS DECIDED AS FOLLOWS: Article 1 The International Coffee Agreement 2007 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and deposit the instrument of approval on behalf of the Community together with the declaration attached thereto up to 31 August 2008. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 16 June 2008. For the Council The President D. RUPEL